                                                                              E-FILED
                                             Monday, 16 September, 2019 04:32:27 PM
                                                         Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION


GRINNELL MUTUAL                      )
REINSURANCE COMPANY,                 )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )     No. 3:18-CV-3215
                                     )
WADE HARKER,                         )
                                     )
      Defendant,                     )
                                     )
and                                  )
                                     )
LINDA STODDEN,                       )
                                     )
      Indispensable Defendant.       )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

      This cause is before the Court on the supplemental briefing

the Court requested from Plaintiff Grinnell Mutual Reinsurance

Company and Indispensable Defendant Linda Stodden pursuant to

Federal Rule of Civil Procedure 56(f). Having reviewed the parties’




                            Page 1 of 12
briefing, the Court finds that Plaintiff Grinnell Mutual Reinsurance

Company has a duty to defend Defendant Wade Harker.1

                              I. BACKGROUND

        The facts of this case are more fully set forth in the Court’s

Opinion (d/e 29) entered July 17, 2019.

        In May 2019, Grinnell filed a Motion for Summary Judgment

(d/e 24) seeking a determination that Wade Harker is not an

insured under an insurance policy issued to William Harker and

Janet Harker by Grinnell. The policy provided liability coverage to

William and Janet Harker for their residence at Rural Route 1, Box

107A, Sigel, Illinois (the Property). Grinnell also seeks a

determination that Grinnell has no duty to defend or indemnify

Wade Harker in the underlying lawsuit filed by Stodden against

Wade Harker and his father William Harker in the Shelby County,

Illinois, Circuit Court, Case No. 2007-LM-40 (the Underlying

Litigation).

        In the Underlying Litigation, Stodden alleges that, on October

6, 2006, she was attacked and severely injured by a dog owned by




1   An entry of default has been made against Defendant Wade Harker.
                                 Page 2 of 12
William Harker and/or Wade Harker while she was in her own yard

in violation of the Illinois Animal Control Act, 510 ILCS 5/16. Wade

Harker resided at the Property at the time of the alleged dog bite

and neither William Harker nor Janet Harker resided there at that

time.

        On July 17, 2019, this Court entered an Opinion (d/e 29)

denying summary judgment and requesting further briefing from

the parties on whether Wade Harker was an “insured” under

Section B.5(c) of the insurance policy. Opinion at 15 (citing Fed. R.

Civ. P. 56(f)).

        The insurance policy provides that the terms “you” and “your”

in the policy refer to the “‘named insured’ shown in the Declarations

and the spouse if a resident of the same household.” Definitions A

(d/e 25-1, p. 8 of 47). The individuals shown in the Declarations

are William Harker and Janet Harker.

        The policy defines “Insured” as follows:

        DEFINITIONS

        ***

        B. * * *

        5. “Insured” means:
                               Page 3 of 12
               a.    You and any person living with you who is:

                     (1) Related to you by blood, marriage, or
                     adoption; or

                     (2) A legal ward, foster child, or foreign
                     exchange student.

               b.    A student who is an unmarried and financially
                     dependent relative under the age of 25 if the
                     student lived with you immediately before
                     leaving to attend school and qualifies as a full-
                     time student as defined by the school.

               c.    Under Section II2

                     With respect to animals, “farm tractors”, or
                     watercraft to which this policy applies, any
                     person or organization legally responsible for
                     these animals, “farm tractors”, or watercraft
                     which are owned by you or any person
                     included in a. or b. above. “Insured” does not
                     mean a person or organization using or having
                     custody of these animals, “farm tractors”, or
                     watercraft in the course of any “business” or
                     without consent of the owner.

               Under both Sections I and II, when the word an or
               any immediately precedes the word “insured”, the
               word an “insured” together means one or more
               “insureds”.

See Special Provisions—Illinois, HG6602245 1-06 (d/e 25-1 p. 42 of

47); Policy, Definitions (d/e 25-1 p. 9 of 47).


2   Section II is titled “Personal Liability Coverages.”
                                    Page 4 of 12
     This Court previously found that Wade Harker was not a

named insured or an insured under Section B.5(a). Stodden did not

claim that Wade Harker was a student who fell within the definition

of “insured” set forth in Section B.5(b). The remaining issue is

whether Wade Harker is an “insured” under Section B.5(c) because

he was legally responsible for an animal owned by William Harker

and/or Janet Harker.3

                              II. ANALYSIS

     In her supplemental briefing, Stodden argues that a question

of fact exists whether William Harker or Janet Harker were legally

responsible for the dog and/or whether they co-owned the dog with

their son, Wade Harker. Therefore, Stodden asserts, Grinnell has a

duty to defend Wade Harker under Section B.5(c).

     Grinnell argues that whether William Harker or Janet Harker

were legally responsible for the dog and whether they co-owned the

dog with their son is irrelevant. Grinnell asserts that the purpose of

Section B.5(c) is to extend coverage to additional insureds who are



3The parties do not argue that the dog was owned by a person who is an
insured under Section B.5(a)—a relative living with an insured—or Section
B.5(b)—an unmarried and financially dependent relative under the age of 25
who is a student.
                               Page 5 of 12
not owners of an animal but who may be in possession or custody

of the animal. Grinnell also asserts that the Court’s recognition

that Wade Harker is an owner of the dog will not impact Stodden’s

ability to pursue a theory of liability in the underlying matter.

Grinnell asserts that it does not seek a determination as to the duty

to defend or indemnify William Harker.

     The parties agree that Illinois law applies. Under Illinois law,

an insurer’s duty to defend is broader than the duty to indemnify.

Outboard Marine Corp. v. Liberty Mut. Ins. Co., 154 Ill.2d 90, 125

(1992). To determine whether the insurer has a duty to defend, the

court looks at the allegations in the underlying complaint and

compares those allegations to the relevant provisions of the

insurance policy. Id. at 108. If the facts alleged in the underlying

complaint fall within, or potentially fall within, the policy’s coverage,

the insurer has a duty to defend. Id.; see also U.S. Fid. & Guar.

Co. v. Wilkin Insulation Co., 144 Ill. 2d 64, 73 (1991) (in a

declaratory action, courts in Illinois will find a duty to defend even if

only one theory alleged in the underlying complaint is potentially

within the policy’s coverage). An insurer does not have a duty to

defend where “‘it is clear from the face of the underlying complaint
                             Page 6 of 12
that the allegations fail to state facts which bring the case within, or

potentially within, the policy’s coverage.’” Connecticut Indem. Co.

v. DER Travel Serv., Inc., 328 F.3d 347, 349 (7th Cir. 2003)

(quoting Wilkin, 144 Ill. 2d at 73).

     As noted above, and as is relevant here, Section B.5(c) of the

policy defines “insured” to include, with respect to animals, any

person legally responsible for animals that are owned by “you,”

which is a reference to the named insureds, William and Janet

Harker. The complaint in the Underlying Litigation alleges that the

dog was owned by William Harker and/or Wade Harker but does

not mention Janet Harker. The parties agree that Wade Harker is

an owner of the dog. The question here is whether Wade Harker,

as a co-owner of the dog, can also be “legally responsible” for a dog

co-owned by William Harker as that term is used in Section B.5(c).

     The construction of an insurance policy is a question of law.

Am. States Ins. Co. v. Koloms, 177 Ill.2d 473, 480 (1997). In

construing an insurance policy, the court must ascertain and give

effect to the intentions of the parties as expressed in their

agreement. Hobbs v. Hartford Ins. Co. of the Midwest, 214 Ill.2d

11, 17 (2005). If the terms of the policy are clear and
                             Page 7 of 12
unambiguous, then the court gives the terms their plain and

ordinary meaning. See Nicor, Inc. v. Associated Elec. & Gas Ins.

Servs. Ltd., 223 Ill.2d 407, 416 (2006). Conversely, if the terms of

the policy are susceptible to more than one meaning, then the court

considers the terms ambiguous and construes the policy strictly

against the insurer who drafted the policy. Rich v. Principal Life

Ins. Co., 226 Ill.2d 359, 371 (2007). Illinois courts construe the

insurance policy as a whole, taking into account the type of

insurance purchased, the nature of the risks involved, and the

overall purpose of the contract. Id. However, a “strained, forced,

unnatural, or unreasonable construction, or one which would lead

to an absurd result, must not be adopted.” U.S. Fire Ins. Co. v.

Hartford Ins. Co., 312 Ill. App. 3d 153, 155 (2000).

     The policy does not define “legally responsible.” Therefore, the

Court turns to the dictionary. See Valley Forge Ins. Co. v.

Swiderski Elec., Inc., 223 Ill.2d 352, 366 (2006) (to determine the

plain and ordinary meaning of terms not defined in the policy,

courts look to the terms’ dictionary definitions). Black’s Law

Dictionary defines “responsible” as “[m]orally or legally answerable

for the discharge of a duty, trust, debt, service, or other obligation.”
                             Page 8 of 12
Black’s Law Dictionary (11th ed. 2019). The Seventh Circuit has

held that “responsible,” when used in the legal sense, “means

roughly ‘subject to some type of liability.’” Am. Family Mut. Ins. Co.

v. Williams, 832 F.3d 645, 648 (7th Cir. 2016).

     Under the Illinois Animal Control Act, the owner of a dog is

liable in civil damages if the dog attacks or injures a person who is

peaceably conducting herself in any place she may lawfully be. See

510 ILCS 5/16. The Act defines “owner” to include “any person

having a right of property in an animal, or who keeps or harbors

and animal, or who has it in his care, or acts as its custodian, or

who knowingly permits a dog to remain on any premises occupied

by him or her.” 510 ILCS 5/2.16. That is, the Act imposes

penalties on the owner and anyone “who places himself in a

position of control akin to an owner.” Wilcoxen v. Paige, 174 Ill.

App. 3d 541, 543 (1988).

     An owner of a dog—including a co-owner—is someone who is

“subject to some type of liability” and is, therefore, legally

responsible for the dog. One theory of the Underlying Litigation is

that Wade Harker and William Harker co-owned the dog. As alleged

in the Underlying Litigation, Wade Harker is an “insured” under
                              Page 9 of 12
Section B.5(c) because he was legally responsible as co-owner for an

animal co-owned by an insured, William Harker. Because the facts

alleged in the Underlying Litigation potentially fall within the

policy’s coverage, Grinnell’s duty to defend is triggered.

     This case bears some similarities to Industrial Fire & Cas. Ins.

Co. v. Grinnell Mut. Reinsurance Co., 100 Ill.App.3d 593 (5th Dist.

1981), which involved a determination of liability and not a duty to

defend. In that case, a cow and two calves from Roger McDermith’s

farm caused a vehicular collision on the highway. Id. 595. Roger

owned the cows on his property but, in consideration of breeding

services, care, and housing provided by Roger’s father, the father

was to receive a half interest in the calves born of Roger’s cows. Id.

at 596. The father’s insurance policy extended liability coverage to

persons legally responsible for animals owned by an insured. Id. at

595-96. The insurance company argued that the animals in

question were not owned by an insured because the father’s only

interest was a mere expectancy in the calves. Id. at 596. The

Illinois Appellate Court disagreed, noting that although possession

was to be transferred when the calves were weaned, the fact that

the calves involved in the accident had not been weaned did not
                            Page 10 of 12
negate the father’s ownership interest in them. Id. The Illinois

Appellate Court therefore concluded that, because the father, the

named insured, was part owner of the calves being kept on Roger’s

farm, Roger was a person legally responsible for animals owned by

any insured (his father) within the meaning of the policy. Id. at

597. That is, the fact that Roger and his father had part ownership

in the calves did not affect the applicability of the “legally

responsible” provision in the insurance policy.

     Similarly, here, the allegations in the Underlying Litigation

that the dog was owned by William Harker and/or Wade Harker

suggests that William and Wade were co-owners, in which case

Wade would be an insured because he was a person legally

responsible, as a co-owner, for an animal co-owned by an insured,

William Harker.

     Therefore, having given notice to the parties that the Court

was considering holding that Grinnell had a duty to defend Wade

Harker, and having given the parties a chance to brief this issue,

the Court finds that Grinnell owes a duty to defend Wade Harker in

the Underlying Litigation.



                             Page 11 of 12
                         III. CONCLUSION

     For the reasons stated, the Court grants summary judgment

in favor of Stodden and finds that Plaintiff Grinnell Mutual

Reinsurance Company has a duty to defend Defendant Wade

Harker in the Underlying Litigation filed by Stodden against Wade

Harker and William Harker in Shelby County Circuit Court Case

No. 2007-LM-40.

     The parties shall file briefs, on or before September 30, 2019,

addressing whether the Court should stay the indemnification

aspect of this case pending resolution of the Underlying Litigation

or dismiss without prejudice this action insofar as it seeks a

determination of Grinnell’s duty to indemnify Wade Harker.

ENTERED: September 16, 2019

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 12 of 12
